DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–5, 10, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 2018/0063531 A1).
Regarding claim 1, Hu discloses a method, comprising: determining a prediction of a sample in a current block from at least one of neighboring samples in the current block and from a parametric model computed from neighboring samples in the current block and reference samples in a reference frame (According to Applicant’s published para. [0047], the claimed prediction process using a parametric model refers to prediction modes such as CCLM and LIC; According to Applicant’s published para. [0074], the claimed use of reference samples from a reference frame appears to be referring to extending CCLM to mixed intra-inter coded blocks; However, the claim merely requires one of prediction techniques, which could simply mean CCLM or LIC wherein conventional CCLM mode uses neighboring samples in the current block and conventional LIC uses reference samples in a reference frame; Hu, ¶ 0052:  explains LIC uses neighboring samples of the current block and corresponding pixels in the reference picture); encoding said sample in the current block based on said prediction (Hu, ¶ 0012:  teaches encoding using techniques such as LIC and CCLM).
Claim 2 lists the same elements as claim 1, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 3 lists the same elements as claim 1, but is drawn to the corresponding decoding method rather than the encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 4 lists the same elements as claim 1, but is drawn to the corresponding decoding apparatus rather than the encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 5, Hu discloses the method of claim 3, wherein said parametric model is derived from a linear model (Hu, ¶ 0050:  teaches LIC is based on a linear model).
Regarding claim 10, Hu discloses the method of 3, wherein a derivation of parameters of said parametric model comprises a corrective parameter (Examiner notes that the offset parameter b is a corrective parameter; see e.g. Hu, ¶ 0064: teaching the scaling factor and offset for the linear model used to best fit the relationship between predictor and predicted).
Regarding claim 12, Hu discloses a device comprising: an apparatus according to claim 4; and at least one of (i) an antenna configured to receive a signal, the signal including the video block, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the video block, and (iii) a display configured to display an output representative of a video block (Hu, ¶¶ 0023–0024:  teaches the encoder can be attached to a set-top box or display device utilizing wired or wireless communication).
Claim 13 lists the same elements as claim 1, but is drawn to the product-by-process result of the claimed method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 15 lists the same elements as claim 1, but is drawn to a CRM rather than the method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Zhang (US 10,334,248 B2).
Regarding claim 6, the combination of Hu and Zhang teaches or suggests the method of claim 3, wherein said parameters of said parametric model are derived with a lookup table (Zhang, col. 15, ll. 44–46:  teaches the benefits of using lookup tables for parameters is the reduction in computational load, which is beneficial for certain low-power devices).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Hu, with those of Zhang, because both references are drawn to the same field of endeavor and because, as Zhang explains, the skilled artisan understands the value of using look-up tables when expensive computations are otherwise required.  On the other hand, look-up tables might need to be transmitted whereas decoder-side computations do not require additional bits.  This tradeoff between explicit signaling and implicit signaling requiring additional computational load is well-understood in this art.  This rationale applies to all combinations of Hu and Zhang used in this Office Action unless otherwise noted.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Ikai (US 2019/0327466 A1) (herein “Ikai-1”).
Regarding claim 7, the combination of Hu and Ikai-1 teaches or suggests the method of claim 3, wherein said parameters of said parametric model are derived from at least two samples of neighboring samples that have a spatial distance constraint (Ikai-1, ¶ 0287: teaches for CCLM, a linear prediction method, a distance constraint for picking the left and/or top reference samples).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Hu, with those of Ikai-1, because both references are drawn to the same field of endeavor and because, as Ikai-1 explains, the skilled artisan understands the farther in distance from a predicted sample the prediction is, the less relevant the sample typically is.  In other words, the skilled artisan knows well in this art that the closest samples to the current sample are most often the closest match.  This rationale applies to all combinations of Hu and Ikai-1 used in this Office Action unless otherwise noted.
Regarding claim 8, the combination of Hu and Ikai-1 teaches or suggests the method of claim 3, wherein said parameters of said parametric model are derived from at least three neighboring samples, wherein said three samples are located at rightmost top row of neighboring samples above the block, bottom of left column of neighboring samples, and at an intersection of top reference row and left reference column, respectively (Ikai-1, ¶ 0116 and Figs. 18 and 19:  teach top, left, and above-left (intersection) samples used for linear prediction models).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Aono (US 2020/0177911 A1).
Regarding claim 9, the combination of Hu and Aono teaches or suggests the method of claim 3, wherein a liner model-based prediction is used if linear parameter derivation is well defined, and an alternate mode is used otherwise (Aono, ¶¶ 0222 and 0227:  teach using either CCLM or MMLM linear models depending on whether one or the other is better suited for the application; This teaching demonstrates the skilled artisan is aware that use of certain linear models which are not indicated by the circumstances should be turned off in favor of better alternatives).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Hu, with those of Aono, because both references are drawn to the same field of endeavor and because, as Aono explains, the skilled artisan understands that use of certain linear models which are not indicated by the circumstances should be turned off in favor of a better alternative.  This rationale applies to all combinations of Hu and Aono used in this Office Action unless otherwise noted.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Ikai (US 2020/0195970 A1) (herein Ikai-2).
Regarding claim 11, the combination of Hu and Ikai-2 teaches or suggests the method of 3, wherein a cross component linear model is enabled for predicting a chroma component of an intercoded block (Ikai-2, ¶ 0238:  teaches combining CCLM with inter-prediction).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Hu, with those of Ikai-2, because both references are drawn to the same field of endeavor and because, as Ikai-2 explains, the skilled artisan understands one can combine CCLM with inter-predicted neighbors.  This rationale applies to all combinations of Hu and Ikai-2 used in this Office Action unless otherwise noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laroche et al., “CE3-5.1:  On cross-component linear model simplification,” JVET-L0191, 12th Meeting: Macao, NC Oct. 2018.  Section 2 teaches using 2-point (min and max) to derive linear model parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/
Examiner, Art Unit 2481